This case was submitted under the special issue statute. The trial court, in my opinion, therefore, did not err in its refusal to give a charge general in its nature, announcing the doctrine laid down in Howard v. Zimpelman (Tex. Sup.) 14 S.W. 59. See Humble Oil  Refining Co. v. McLean (Tex.Com.App.) 280 S.W. 557; Connellee v. Nees (Tex.Com.App.) 266 S.W. 502; Railway v. Harrington (Tex.Com.App.) 235 S.W. 188.
However, I concur in the view expressed in the main opinion that certain testimony of the witness Evans was improperly excluded, and that the case should be reversed on that account.